Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that examining all species would not serious burden the examiner. This is not found persuasive because as shown the species require different search and/or different search query (e.g. specie II search query would be class and subclass for seal (F16J) with incline (s or d) or taper(s or ed) or slant (ed or s) with sealing element have at least one lip on the sealing surface). There are different search query for different species, which would burden the examiner. Since applicant has not stated which species are obvious variants, this also burdens the examiners. Applicant withdrew claims 4 and 8.
Claim 5 states tapers for groove and rectangular cross-section for sealing ring which is not directed to elected species. Claims 6 depends from 5 hence not directed to elected specie. Claims 9-10 is not directed to elected specie (Applicant should compare structure claim with specification and drawings). 
In conclusion claims withdrawn are 4-6 and 8-10.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 7 and 11-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant is claiming a sealing arrangement but fails to show or positively claims how the seal ring is between the housing and the machine element. Applicant states that the seal ring being installed in the groove in a floating member, unclear since the seal ring is positively placed in drawings and stated in the specification that the seal ring must be placed in the groove to achieve the seal arrangement.
Furthermore being installed is the act of installing which is considered intended use and/or method limitation and given little or no patentable weight, See MPEP 2113-2114.
It is also noted that if the seal is capable of being in groove how does one achieve the last part of the claim wherein at least one additional seal lip is arranged as a lateral lip in a side surface of the seal ring and contacts lateral groove surfaces.
Claim 1, how does one additional seal lip contact lateral groove surfaces? As stated in the original disclosure and original drawings one lip contacts a lateral groove surface or plurality of lips contacts plurality of lateral groove surfaces.
Claim 1, “wherein at least one additional seal lip”, unclear since applicant has provide at least one additional seal lip in line 7.
Claim 11, “the seal arrangement comprises a rod seal”, unclear what applicant means by this. For examination purpose applicant is trying to claim that the groove is in the housing and the first seal lip facing the machine element which is a rod.

Applicant should check for consistency of claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US. 6,158,744).
Jones (figures 6-7) discloses a seal arrangement comprising: a housing (10), a machine element (e.g. element having 12), a groove (e.g. figure 7), which is placed in the housing or machine element, and a seal ring (e.g. 30) having a first seal lip (e.g. lip having 1st curved surface that is capable of contacting the element) configured to seal a sealing gap between the housing and the machine element, the seal ring in the groove in a floating manner (e.g. figures), wherein the seal ring has at least one additional seal lip (e.g. lip having 36 that contacts a lateral surface of the groove), and wherein the at least one additional seal lip is arranged as a lateral seal lip in a side surface of the seal ring and contacts lateral groove surfaces (figure 7).
Regarding claim 2: A contact stress in a region of the first seal lip is always less than a contact stress in a region of the at least one additional seal lip (e.g. that is the case since the first sealing lip is non-contactable with the element and the at least one additional seal lip is always in contact with the lateral surface of the groove).

Regarding claim 7: The at least one additional seal lip is arranged on a gap-side end of the side surface of the seal ring (e.g. figure 7).
Regarding claim 12: The groove is arranged in the machine element..
Regarding claim 13: A method of using the seal arrangement according to claim 1 in an actuator, comprising subjecting the actuator to pressure so as to plunge the seal ring deeper into the groove (e.g. the actuator provided in figures, low-pressure in system or atmospheric pressure keeps the seal ring out of contact as shown in figure 7 and then high pressure moves the seal ring move to contact 12).
Claim(s) 1, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middelkoop et al (US. 3647226).
Middelkoop (figures 8-9) discloses a seal arrangement comprising: a housing (e.g. housing have groove), a machine element (e.g. element 2), a groove (e.g. the groove holding 70), which is placed in the housing or machine element, and a seal ring (e.g. 70) having a first seal lip (e.g. lip having 80 or 82) configured to seal a sealing gap between the housing and the machine element, the seal ring in the groove in a floating manner (e.g. figures), wherein the seal ring has at least one additional seal lip (e.g. 74 having corner lip that is contacting 10 or 76 having corner lip that is contacting 14), and wherein the at least one additional seal lip is arranged as a lateral seal lip in a side surface of the seal ring and contacts lateral groove surfaces (figures).

Regarding claim 13: A method of using the seal arrangement according to claim 1 in an actuator, comprising subjecting the actuator to pressure so as to plunge the seal ring deeper into the groove (e.g. the actuator provided in figures, low-pressure in system or atmospheric pressure keeps the seal ring out of contact as shown in figure 8 and then high pressure moves the seal ring move to contact 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa teaches that P1 to keep a seal out of contact with an element that is placed in housing and then apply P2 to contact the seal with the element (e.g. figures). See all documents on 892 form which may still read on all claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675